Citation Nr: 1739852	
Decision Date: 09/15/17    Archive Date: 09/29/17

DOCKET NO.  17-22 207A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Loan Center in Atlanta, Georgia


THE ISSUE

Basic eligibility for VA home loan benefits.  


ATTORNEY FOR THE BOARD

M. Peters, Counsel


INTRODUCTION

The appellant had active duty for training (ACDUTRA) service in the United States Army Reserves from June 19, 1960 to December 18, 1960, with subsequent periods of ACDUTRA or inactive duty for training (INACDUTRA) service in the Reserves.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2017 letter of determination by the Department of Veterans Affairs (VA) Regional Office (RO).  This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

FINDINGS OF FACT

1.  The appellant served on ACDUTRA in the United States Army Reserves from June 19, 1960 to December 18, 1960.  

2.  The appellant had no more than 5 years of creditable service in the United States Army Reserves.

2.  The appellant is not shown to be a "veteran" under the laws pertaining to the award of VA home loan benefits.


CONCLUSION OF LAW

The appellant is not eligible for VA home loan benefits.  38 U.S.C.A. §§ 3701, 3702 (West 2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); 38 C.F.R. § 3.159(b)(1). 

However, the United States Court of Appeals for Veterans Claims (Court) has held that the duty to assist does not affect matters on appeal when the question is limited to statutory interpretation.  See Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Livesay v. Principi, 15 Vet. App. 165 (2001) (en banc) (notice and duty to assist requirements are not applicable where it could not affect a pending matter and could have no application as a matter of law); see also VAOPGCPREC 5-2004. 

The question before the Board is a legal one as there is no dispute as to the essential facts required to resolve the matter.  The Board notes also that the issue at hand does not arise from the receipt of a "substantially complete application" from the appellant under 38 U.S.C.A. § 5103(a), but rather, arises by action of law under 38 U.S.C.A. §§ 3701 and 3702, which govern loan guaranty benefits. 

As the outcome of this case turns on the law rather than the evidence, the notice and duty to assist provisions of the law are inapplicable.  See 38 U.S.C.A. §§ 5103, 5103A; Beverly v. Nicholson, 19 Vet. App. 394 (2006); Mason v. Principi, 16 Vet. App. 129 (2002).  Accordingly, as the notice and duty to assist provisions are inapplicable, no further development is required.

Entitlement to a certificate of eligibility for loan guaranty benefits is dependent upon length of service.  An award of loan guaranty benefits is granted only to veterans satisfying the basic entitlement criteria noted in 38 U.S.C.A. §§ 3701 and 3702.  For purposes of these benefits, the term "veteran" is defined under 38 U.S.C.A. § 3701(b).  As pertinent to this claim, a veteran who served on active duty for 90 days or more at any time during World War II, the Korean Conflict, or the Vietnam era is eligible for the housing loan benefits.  38 U.S.C.A. § 3702(a)(2)(A).  

Otherwise, each veteran who, after September 15, 1940, was discharged or released from a period of service of active duty for a service-connected disability; a veteran who after July 25, 1947, served for a period of more than 180 days and was discharge or released therefrom under conditions other than dishonorable; or, a Veteran who has served more than 180 days in active duty status and continues on active duty without a break therein, is eligible.  See 38 U.S.C.A. § 3702(a)(2)(B) and (a)(2)(C).  

The Korean Conflict period is June 27, 1950 through January 31, 1955, inclusive.  The Vietnam War period is from February 28, 1961 to May 7, 1975 for those who served in Vietnam and from August 5, 1964 to May 7, 1975 for those who did not serve in Vietnam.  38 C.F.R. § 3.2(e), (f).

According to 38 U.S.C.A. § 3701(b)(4), the term "veteran" includes an individual serving on active duty.  

Further, according to 38 U.S.C.A. § 3701(b)(5)(A), the term "veteran" includes an individual who is not otherwise eligible for benefits under Chapter 37 and (1) who has completed a total service of at least 6 years in the Selected Reserve and was honorably discharged thereafter, or (2) who was discharged or released from the Selected Reserve before completing 6 years of service because of a service-connected disability.  "Selected Reserve" means the Selected Reserve of the Ready Reserve of any of the reserve components of the Armed Forces.  38 U.S.C.A. § 3701(b)(5)(B).

The appellant served in the United States Army Reserves from June 19, 1960 to December 18, 1960 for a period of ACDUTRA.  After that, he served other periods of ACDUTRA or INACDUTRA service in the United States Army Reserves until he was honorably discharge in May 1968.  The evidence does not show that the appellant was discharged for a service-connected disability or that he had any service other than ACDUTRA or INACDUTRA.

Initially, the appellant has asserted throughout the appeal period that the AOJ incorrectly applied the provisions of sections 3701 and 3702 in this case by determining that he did not satisfy the active duty component and deciding his case based on Reserve service instead.  

Specifically, in his April 2017 statement and in his May 2017 substantive appeal, VA Form 9, the appellant argued that he met the eligibility requirements because, as noted in his Form DD-214, he satisfied the minimum active duty requirements.  He noted that the requirements did "not place specific conditions on what the active duty must be except for the dates that it must occur within."  He stated that he clearly, without a doubt, met those active duty requirements, as noted in his Form DD-214.  

The Board notes that the appellant is incorrect that the law does, indeed, place specific conditions upon the type of service which allows eligibility in this case, as noted above.  

Furthermore, upon close inspection of the appellant's Form DD-214, the appellant's noted department, component and branch of service denoted in box 4 is "ARMY USAR ARTY," which indicates service in the artillery branch of the United States Army Reserves (USAR).  Moreover, in box 19 on his Form DD-214, it was noted that the appellant was specifically on "orders to ACDUTRA."  Finally, in the Remarks section, box 32, the appellant's 6 months of service denoted in that Form DD-214 was noted as "Six (6) months [of] ACDUTRA."  

Accordingly, despite the appellant's belief that he should be eligibility as a result of his 6 months of service in 1960, the Board notes that the appellant is incorrect that such service was active duty service; rather, it is plainly clear that the appellant's 6 months of service in 1960 was ACDUTRA service.  Such service is different than active duty service.  Consequently, the appellant is not eligible for VA home loan benefits based on the active duty requirements, as he is not shown to have any periods of active duty service at any time.  See 38 U.S.C.A. § 3702(a)(2).

Turning to the Reservist provisions regarding eligibility, in his March 2017 notice of disagreement, the appellant stated that his term of service began in 1955 when he entered college in an ROTC program; he graduated from college in 1960 as a Second Lieutenant.  During 1960, he stated that he served 6 months of active duty as a Second Lieutenant.  In 1961, the appellant indicated that his job moved him around to different places every three months and he was unable to participate in the Reserves during that time.  He noted that in 1962, he took a permanent position and began participation in a Reserve unit at that time until his honorable discharge in 1968, with the rank of Captain; he noted that his rank of Captain was attained "during a four year period of Reserve activity."  

In this case, although the appellant was honorably discharged from the Reserves in 1968, it does not appear that he was discharged at that time due to a service-connected disability.  Consequently, in order to be eligible for VA home loan benefits in this case, the appellant must have 6 years of creditable service in the Reserves.  The appellant does not have 6 years of creditable service in this case.  

Initially, the Board reflects that ROTC service is not eligible for consideration in this case.  

The Board finds that the appellant had creditable service in 1960 due to his ACDUTRA service denoted by the Form DD-214.  Further, the Reserve retirement points reports in the claims file demonstrate the following creditable years of service: (1) February 1963 to February 1964; (2) February 1964 to February 1965; and, (3) February 1965 to February 1966.  The appellant's reports from February 1966 to February 1967 and from February 1967 to February 1968 do not demonstrate that there was any creditable service during those periods, noting that there were "no transactions on master file for this period."  Thus, the Board notes that there are clearly 4 periods of creditable Reserve service shown in the claims file.  

Finally, the Board notes that there is one report that is undated, although it does denote creditable service.  In reading this evidence in the light most favorable to the appellant, the Board finds that such creditable service in the undated report is creditable service for the February 1962 to February 1963 year.  This reading of the evidence conforms with the appellant's lay statements in his March 2017 notice of disagreement that he began service in a Reserve unit beginning in 1962 (presumably in February 1962).  

However, even with this reading, the claim must be denied.  The Board has found 5 years of creditable service in the Reserves at this time.  The appellant's lay statements clearly demonstrate that he did not serve in any Reserve unit in 1961, and the Board has read the evidence of documentation of the undated report to be for the period beginning in 1962 for creditable service.  Although the appellant indicated that he served until May 1968, the retirement points reports do not demonstrate any creditable service during the last two years of his Reserve service.  

In short, although the Board considered the appellant's contentions, the facts of the case are not in dispute.  The fact remains that the appellant did not receive active or inactive duty points for the creditable years of 1961, 1966, 1967 or 1968; therefore, those years are not creditable towards the minimum service requirements for VA home loan benefits.  Thus, even in the light most favorable to the appellant in this case, the evidence only discloses 5 years of creditable service in the Reserves; eligibility requires 6 years of creditable service.  See 38 U.S.C.A. § 3701(b)(5)(A).

Accordingly, the appellant's Reserve service does not qualify him for "veteran" status and he does not meet the requirements for eligibility for VA home loan benefits under 38 U.S.C.A. § 3701(b)(5)(A).  Thus, the appellant is not eligible to receive a Certificate of Eligibility for Loan Guaranty Benefits.  The law, not the evidence, is dispositive of the outcome of this case.  As a matter of law, the appellant is not eligible for VA home loan benefits.  Thus, the claim for eligibility for VA home loan benefits must be denied.  Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

Basic eligibility for the award of VA home loan benefits is denied.



____________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


